Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11 and 12 are objected to because of the following informalities: claims 11 and 12 are exact copies of each other.  Examiner recommends cancelling claim 11 as claim 12 has further claims dependent to it, and has advanced prosecution under the assumption that claim 12 is proper.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Following guidance of the 2019 PEG, the Examiner has determined the following.
For Step 1 of the eligibility analysis, the claims recite a method and a system, therefore, the claims fall into a statutory category, and pass as eligible subject matter.
For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of valuating a patent (an IP asset), which relates to the economy and commerce, and is therefore a fundamental economic practice and principle. This is categorized as a certain method of organizing human activity grouping of abstract idea. Furthermore, the 
Claim 1, which is representative of claims 8 and 14, recites the abstract idea and is defined by the elements of:
acquiring patent information; 
processing the patent information and separately performing a plurality of multiple regression analyses in which a plurality of key valuation elements preset for a valuation index are dependent variables; 
calculating a representative value of a plurality of regression coefficients for each independent variable of a plurality of multiple regression models calculated through the plurality of multiple regression analyses; 
generating a valuation model for the valuation index by building a valuation model in which the calculated representative values are coefficients for the respective independent variables; 
obtaining information on an issued patent; and,
generating a quantified valuation index of the issued patent which is a valuation target using the generated valuation model.
These claims describe the actions inherent in a valuation method and the steps implicit in obtaining data from databases, analyzing the data, and then ranking the data in some order. They describe a valuation process and they describe a method that could 
For Step 2A, Prong Two, of the analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe:
implemented in a computer;
at least one processor and at least one memory that store and execute instructions.
These additional elements simply instruct one to practice the abstract idea of valuating a patent utilizing a computer, a processor, memory, and instructions, to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea as discussed in MPEP 2106.05(f). This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner. This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG. See also MPEP 2106.04(d).

Dependent claims 2 and 20 contain further embellishments to the same abstract idea found in claims 1 and 14.  Recitations to a degree of right, a degree of technology, and a degree of utilization are further refinements of the core aspects of the patent being valued.  They are basic variables used in the model; hence, they are necessary building blocks of the method itself.  Furthermore, these claims do not contain anything that is 
Dependent claims 3 – 7, (objected to dependent claim 11), 12, 13, and 15 – 19, contain further embellishments to the same abstract idea found in claims 1, 8, and 14.  They are further refinements to the valuation model itself; i.e., more ways to analyze (model) the data.  Furthermore, these claims do not contain anything that is considered to an additional element that would be considered under Step 2A, Prong Two, or at Step 2B.
Dependent claims 9 and 10 contain further embellishments to the same abstract idea found in claim 8.  They recite information that was acquired for a patent, from a database, and further storing information in another database.  The databases referenced are further refinements of the information at the core of the abstract idea of valuing data – it is the data.  Furthermore, these claims do not contain anything that is considered to an additional element that would be considered under Step 2A, Prong Two, or at Step 2B.

Therefore, for the reasons cited above, claims 1 – 20 are directed to an abstract idea without integration into a practical application and without reciting significantly more.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 -  4, 8 - 16, and 20, are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Barney (US 20110289096), hereinafter, Barney.
Regarding claims 1, 8, and 14, Barney system discloses 
computer implementation, when describing “a high speed computer”, at [0062 and 0081]; “computer files and formats”, at [0148]; and, “computer network and databases”, at [0163.]
Barney’s system and method further disclose; acquiring patent information (see e.g. [0060], relative ratings or rankings are generated using a database of selected patent information by identifying and comparing various relevant characteristics or metrics of individual patents contained in the database; where the examiner has interpreted the fact that the database has patent information as reading on the fact that the database has also acquired the patent information as in order for the database to have the data it must have acquired it); 
processing the patent information and separately performing a plurality of multiple regression analyses in which a plurality of key valuation elements preset for a valuation index are dependent variables ( see e.g. [0070, 72, 73, 88], Patent Population "A" and Patent Population "B" are selected to have different known or 
calculating a representative value of a plurality of regression coefficients for each independent variable of a plurality of multiple regression models calculated through the plurality of multiple regression analyses (see e.g. [0089, 0104-0105, and 0109], At block 204 certain system variables are initialized. These include multi-regression coefficients a, b, c and d,; If the statistical accuracy SA(m) indicates improvement, then decision block 230 directs the system to coefficient adjustment block 227. This block increments or decrements one or more of the coefficients (a, b, c and d) by a predetermined amount (.DELTA.a, .DELTA.b, .DELTA.c and .DELTA.d). The adjustment amounts (+ or -) are periodically determined by the system 200 to accurately converge the regression model toward maximum statistical accuracy SA; and, Therefore, a different adjustment is needed to be made to the coefficients a, b, c, and/or d in order to cause the system to reconverge toward the optimal solution providing for maximum predictive accuracy. This is done by directing the system to blocks 232-268 to test the coefficient adjustment amounts.    
generating a valuation model for the valuation index by building a valuation model in which the calculated representative values are coefficients for the respective independent variables (see e.g. [0033 and 0035]; Statistical analysis is performed to determine or identify one or more patent metrics having either a positive or negative correlation with either said first or second quality to a statistically significant degree. A regression model is constructed using the identified patent metric(s). The regression model is iteratively adjusted to be generally predictive of either the first or second quality being present in a given patent;At block 148 a multiple regression model is constructed using the identified statistically relevant characteristics determined at block 144, at [0073].
Multiple regression modeling is a well-known statistical technique for examining the relationship between two or more predictor variables (PVs) and a criterion variable (CV). In the case of the present invention the predictor variables (or independent variables) describe or quantify the selected relevant characteristics of a particular patent population, [0073]; In the case of the present invention the predictor variables (or independent variables) describe or quantify certain observable characteristics of a particular patent population); 
obtaining information on an issued patent (see e,g, [0147], [0036], overall patent ratings can be published and updated periodically for all patents currently in force and/or for all newly issued patents published by the PTO, providing simple and useful information to those who desire to use it., [0147]; and, the invention provides a high-speed issued patents as periodically published by the PTO and for determining and storing certain rating or scoring information specific to each patent, [0036]); and 
generating a quantified valuation index of the issued patent which is a valuation target using the generated valuation model (FIG. 11 illustrates one possible form of a patent rating and valuation report 700 that may be generated in accordance with a preferred embodiment of the invention. [0143]; Alternatively, any one or more of the above valuation techniques (or other techniques) can be combined or averaged to produce appropriate valuation ranges and/or various blended valuation estimates, as desired. Various confidence levels may also be calculated and reported for each of the reported value ranges 770. Alternatively, several different value ranges can be calculated according to different desired confidence levels. [0158]; and In the case of the present invention the predictor variables (or independent variables) describe or quantify the selected relevant characteristics of a particular patent population.  [0073]).


Regarding claims 2 and 20, Barney further discloses wherein the valuation indices include one or more of a degree of right, a degree of technology, and a degree of utilization when discussing For example, Barney’s method uses “one or more known patent populations (e.g., patents declared to be valid/invalid or infringed/non-infringed“, at [0029]; “[u]pdated reports for each rated patent could also be generated periodically whenever one or more identified patent metrics changed (e.g., forward citation rate, change of ownership, litigation, etc.)”, at [0164]; and, most 

Regarding claims 3, 4, (recommended cancelled claim 11), 12, 13, 15, and 16, Barney further discloses independent variables when discussing relevant characteristics of subject patents.  “Multiple regression modeling is a well-known statistical technique for examining the relationship between two or more predictor variables (PVs) and a criterion variable (CV). In the case of the present invention, the predictor variables (or independent variables) describe or quantify the selected relevant characteristics of a particular patent population, e.g., class/sub-class, number independent claims, number of patent citations, length of specification, etc.”  See [0073].  

Regarding claims 9 and 10, Barney further discloses a patent whose information has been acquired and storing a valuation result and a preset point in time when describing within the system and method how, “[i]f desired, such overall ratings can be separately collected and tabulated for use as a handy reference source. For example, overall patent ratings can be published and updated periodically for all patents currently in force and/or for all newly issued patents published by the PTO, providing simple and useful information to those who desire to use it. Such information could also advantageously be stored on a searchable database accessible through an Internet-based web server or the like.”  See [0147].  Barney adds, “[s]uch product patent information could advantageously be collected and stored on a centralized, searchable computer network database or the like in order to allow users to search and obtain patent information on particular commercial products.”  See [0163].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Barney as applied to claims 1 and 14, above, and further in view of Kang (US 20130282599), hereinafter, Kang.
As to claims 5 and 17, Barney discloses all the limitations of claims 1 and 14, above.  Not disclosed is calculating a weighted average or an arithmetic average.  
However, Kang discloses a method of generating a patent evaluation model that notes “it is possible to add a weighted average to a patent evaluation model value of each model generated by using at least two of one or more regression models”, at [0393]; and adds, “the generated dispute prediction element value may include any one of a count value (added value), an average value (an arithmetic average value, a geometric average value), and a predetermined functional value”, at [0266].  Thus, meeting the above claimed language.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use these averages per the method of Kang within the system and method of Barney when valuating patents as this leads to the desired result of a more robust model.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barney as applied to claims 1 and 14, above, and further in view of Pandher (US 20040172355), hereinafter, Pandher.
As to claims 6 and 18, Barney discloses all the limitations of claims 1 and 14, above.  Not disclosed is significance probabilities are a preset reference value or less.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use significance probabilities that are a preset reference value or less per the method of Pandher within the system and method of Barney when valuating patents as this leads to the intended result of removing non-significant terms from the analyses.  

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Barney as applied to claims 1 and 14, above, and further in view of  Ramachandran (US 20170262900), hereinafter, Ramachandran.
As to claims 7 and 19, Barney discloses excluding one or more valuation elements when detailing how the system and method adjusts the models.  For example, “[i]f decision block 230 determines that SA(m) &lt;SA(m-1), this indicates that the current regression model (m) is a worse predictor of the desired patent quality than the previous regression model (m-1). Therefore, a different adjustment is needed to be made to the coefficients a, b, c, and/or d in order to cause the system to reconverge toward the optimal solution providing for maximum predictive accuracy. This is done by directing the system to blocks 232-268 to test the impact of various changes to each predictor variable (a, b, c, d) and to change one or more of the coefficient adjustment amounts (.DELTA.a, 
Not disclosed by Barney is performing a multicollinearity test.  
However, Ramachandran discloses a “the feature selection module 120 may process the training data for standard regression checks of data linearity, multivariate normality & multicollinearity evaluation, collectively referred to as the one or more linearity factors.”  See [0027].  Also, “the feature selection module 120 may process the raw training data based on data linearity, multivariate normality or multicollinearity to obtain the training data. Further, the training data may be understood as data obtained after harmonizing and cleansing the input data.”  See [0070].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use perform a multicollinearity evaluation per the method of Ramachandran within the system and method of Barney when valuating patents as this leads to the intended result of best aligned data and trained models.  Ramachandran also pointing out that the multicollinearity evaluation is referred to the one or more linearity factors.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bilak (US 20050261927) discloses a system and method for valuing intellectual property.  Germeraad (US 20140379590) details intellectual asset portfolio evaluation methods.  Grune (US 20140143269) discusses a simultaneous intellectual property search and valuation methodology.   Kuan (US20110161089) .  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571) 272-6171. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 

DONALD J. EDMONDS
Examiner
Art Unit 3687


/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687